Exhibit 10.18


IDEXX LABORATORIES, INC.


2003 STOCK INCENTIVE PLAN

    SECTION 1.  PURPOSE.   The purposes of the 2003 Stock Incentive Plan (the
“Plan”) are to encourage selected employees and Directors of IDEXX Laboratories,
Inc., a Delaware corporation (the “Company”), and its Affiliates to acquire a
vested interest in the growth and performance of the Company, to generate an
increased incentive to contribute to the Company’s future success and
prosperity, thus enhancing the value of the Company for the benefit of
stockholders, and to enhance the ability of the Company and its Affiliates to
attract and retain individuals of exceptional talent upon whom, in large
measure, the sustained progress, growth and profitability of the Company
depends.

    SECTION 2.  DEFINITIONS.   As used in the Plan, the following terms shall
have the meanings set forth below:

        (a)        “Affiliate” shall mean (i) any Person that directly, or
through one or more intermediaries, controls, or is controlled by, or is under
common control with, the Company or (ii) any entity in which the Company has a
significant equity interest, as determined by the Board.

        (b)        “Award” shall mean any Option, Stock Appreciation Right,
Restricted Stock Award, dividend equivalent, Other Stock Unit Award or any other
right, interest or option relating to Shares or other property granted pursuant
to the provisions of the Plan.

        (c)        “Award Agreement” shall mean any agreement, contract or other
instrument or document evidencing any Award granted by the Board hereunder, in
such form (written, electronic or otherwise) as the Board shall determine, which
may, but need not, be executed or acknowledged by both the Company and the
Participant.

        (d)        “Board” shall mean the Board of Directors of the Company.

        (e)        “Change in Control” shall mean the occurrence of any of the
following events:

            (i)        an acquisition by any individual, entity or group (within
the meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act) (an “Entity”)
of beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of 30% or more of either (A) the then outstanding Shares (the
“Outstanding Company Common Stock”) or (B) the combined voting power of the then
outstanding voting securities of the Company entitled to vote generally in the
election of directors (the “Outstanding Company Voting Securities”); excluding,
however, the following: (1) any acquisition directly from the Company, other
than an acquisition by virtue of the exercise of a conversion privilege unless
the security being so converted was itself acquired directly from the Company,
(2) any acquisition by the Company, (3) any acquisition by any employee benefit
plan (or related trust) sponsored or maintained by the Company or any
corporation controlled by the Company, or (4) any acquisition by any corporation
pursuant to a transaction that complies with clauses (A), (B) and (C) of
Section 2(e)(iii);

            (ii)        a change in the composition of the Board on the Plan’s
effective date such that the individuals who, as of the effective date,
constitute the Board (such Board shall be hereinafter referred to as the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that for purposes of this definition, any individual
who becomes a member of the Board subsequent to the effective date, whose
election, or nomination for election, by the Company’s stockholders was approved
by a vote of at least a majority of those individuals who are members of the
Board and who were also members of the Incumbent Board (or deemed to be such
pursuant to this proviso) shall be considered as though such individual were a
member of the Incumbent Board; and provided further, however, that any such
individual whose initial assumption of office occurs as a result of or in
connection with either an actual or threatened solicitation with respect to the
election of directors (as such terms are used in Rule 14a-12(c) of Regulation
14A promulgated under the Exchange Act) or other actual or threatened
solicitation of proxies or consents by or on behalf of an Entity other than the
Board shall not be so considered as a member of the Incumbent Board;

            (iii)        the consummation of a merger, reorganization or
consolidation or sale or other disposition of all or substantially all of the
assets of the Company (each, a “Corporate Transaction”), excluding however, any
Corporate Transaction pursuant to which (A) all or substantially all of the
individuals and entities who are the beneficial owners, respectively, of the
Outstanding Company Common Stock and Outstanding Company Voting Securities
immediately prior to such Corporate Transaction will beneficially own, directly
or indirectly, more than 60% of, respectively, the outstanding shares of common
stock, and the combined voting power of the then outstanding voting securities
entitled to vote generally in the election of directors, as the case may be, of
the corporation resulting from such Corporate Transaction (including, without
limitation, a corporation or other Person that as a result of such transaction
owns the Company or all or substantially all of the Company’s assets either
directly or through one or more subsidiaries (a “Parent Company”)) in
substantially the same proportions as their ownership, immediately prior to such
Corporate Transaction, of the Outstanding Company Common Stock and Outstanding
Company Voting Securities, as the case may be, (B) no Entity (other than the
Company, any employee benefit plan (or related trust) of the Company, such
corporation resulting from such Corporate Transaction or, if reference was made
to equity ownership of any Parent Company for purposes of determining whether
clause (A) above is satisfied in connection with the applicable Corporate
Transaction, such Parent Company) will beneficially own, directly or indirectly,
30% or more of, respectively, the outstanding shares of common stock of the
corporation resulting from such Corporate Transaction or the combined voting
power of the outstanding voting securities of such corporation entitled to vote
generally in the election of directors unless such ownership resulted solely
from ownership of securities of the Company prior to the Corporate Transaction,
and (C) individuals who were members of the Incumbent Board will immediately
after the consummation of the Corporate Transaction constitute at least half of
the members of the board of directors of the corporation resulting from such
Corporate Transaction (or, if reference was made to equity ownership of any
Parent Company for purposes of determining whether clause (A) above is satisfied
in connection with the applicable Corporate Transaction, of the Parent Company);
or

            (iv)        the approval by the stockholders of the Company of a
complete liquidation or dissolution of the Company.

        (f)        “Code” shall mean the Internal Revenue Code of 1986, as
amended from time to time, and any successor thereto.

        (g)        “Compensation Committee” shall mean the Compensation
Committee of the Board, or any successor to such committee, composed of no fewer
than two directors, each of whom is a non-employee Director within the meaning
of Rule 16b-3(b)(3) of the Exchange Act, an “outside director” within the
meaning of Section 162(m) of the Code, or any successor provision thereto, and
independent under the rules of the NASDAQ Global Market.

        (h)        “Company” shall mean IDEXX Laboratories, Inc., a Delaware
corporation.

        (i)        “Covered Employee” shall mean a “covered employee” within the
meaning of Section 162(m)(3) of the Code, or any successor provision thereto.

        (j)        “Director” shall mean a member of the Board who is not an
Employee.

        (k)        “Employee” shall mean any employee of the Company or any
Affiliate.

        (l)        “Exchange Act” shall mean the Securities Exchange Act of
1934, as amended.

        (m)        “Fair Market Value” shall mean, with respect to any property
other than Shares, the market value of such property determined by such methods
or procedures as shall be established from time to time by the Board. Unless
otherwise determined by the Board, the Fair Market Value of Shares as of any
date shall be the last reported sales price for the Shares as reported on the
NASDAQ Global Market (or on any national securities exchange on the Shares are
then listed) for that date or, if no such price is reported for that date, the
last reported sales price on the next preceding date for which such price was
reported.

        (n)        “Incentive Stock Option” shall mean an Option granted under
Section 6 that is intended to meet the requirements of Section 422 of the Code
or any successor provision thereto.

        (o)        “Nonstatutory Stock Option” shall mean an Option granted
under Section 6 that is not intended to be an Incentive Stock Option.

        (p)        “Option” shall mean any right granted to a Participant under
the Plan allowing such Participant to purchase Shares at such price or prices
and during such period or periods as the Board shall determine.

        (q)        “Other Stock Unit Award” shall mean any right granted to a
Participant by the Board pursuant to Section 9.

        (r)        “Participant” shall mean an Employee or Director who is
selected by the Board to receive an Award under the Plan.

        (s)        “Person” shall mean any individual, corporation, partnership,
association, limited liability company, joint-stock company, trust,
unincorporated organization or government or political subdivision thereof.

        (t)        “Prior Plans” shall mean the Company’s 1991 Stock Option
Plan, 1998 Stock Incentive Plan and the 2000 Director Option Plan.

        (u)        “Restricted Stock” shall mean any Share issued with the
restriction that the holder may not sell, transfer, pledge or assign such Share
and with such other restrictions as the Board, in its sole discretion, may
impose (including, without limitation, any restriction on the right to vote such
Share, and the right to receive any cash dividends), which restrictions may
lapse separately or in combination at such time or times, in installments or
otherwise, as the Board may deem appropriate.

        (v)        “Restricted Stock Award” shall mean an award of Restricted
Stock under Section 8.

        (w)        “Shares” shall mean the shares of common stock of the
Company, par value $.10 per share.

        (x)        “Stock Appreciation Right” shall mean any right granted to a
Participant pursuant to Section 7 to receive, upon exercise by the Participant,
the excess of (i) the Fair Market Value of one Share on the date of exercise
over (ii) the grant price of the right on the date of grant, as specified by the
Board in its sole discretion, which, except in the case of Substitute Awards or
in connection with an adjustment provided in Section 4(c), shall not be less
than the Fair Market Value of one Share on such date of grant of the right. Any
payment by the Company in respect of such right may be made in cash, Shares,
other property, or any combination thereof, as the Board, in its sole
discretion, shall determine.

        (y)        “Subsidiary” shall mean any corporation (other than the
Company) in an unbroken chain of corporations beginning with the Company if, at
the time of the granting of the Award, each of the corporations other than the
last corporation in the unbroken chain owns stock possessing 50% or more of the
total combined voting power of all classes of stock in one of the other
corporations in the chain.

        (z)        “Substitute Awards” shall mean Awards granted or Shares
issued by the Company in assumption of, or in substitution or exchange for,
awards previously granted, or the right or obligation to make future awards, by
a company acquired by the Company or with which the Company combines.

    SECTION 3.  ADMINISTRATION.

        (a)        The Plan will be administered by the Board. The Board shall
have authority to grant Awards and to adopt, amend and repeal such
administrative rules, guidelines and practices relating to the Plan as it shall
deem advisable. The Board may correct any defect, supply any omission or
reconcile any inconsistency in the Plan or any Award in the manner and to the
extent it shall deem expedient to carry the Plan into effect and it shall be the
sole and final judge of such expediency. All decisions by the Board shall be
made in the Board’s sole discretion and shall be final and binding on all
persons having or claiming any interest in the Plan or in any Award. No director
or person acting pursuant to the authority delegated by the Board shall be
liable for any action or determination relating to or under the Plan made in
good faith.

        (b)        To the extent permitted by applicable law, the Board may
delegate any or all of its powers under the Plan to one or more committees or
subcommittees of the Board (a “Committee”), at least one of which shall be the
Compensation Committee. All references in the Plan to the “Board” shall mean the
Board or a Committee of the Board or the executive officers referred to in
Section 3(c) to the extent that the Board’s powers or authority under the Plan
have been delegated to such Committee or executive officers.

        (c)        To the extent permitted by applicable law, the Board may
delegate to one or more executive officers of the Company the power to grant
Awards to employees or officers of the Company or any of its present or future
subsidiary corporations and to exercise such other powers under the Plan as the
Board may determine, provided that the Board shall fix the terms of the Awards
to be granted by such executive officers (including the exercise price of such
Awards, which may include a formula by which the exercise price will be
determined) and the maximum number of shares subject to Awards that the
executive officers may grant; provided further, however, that no executive
officer shall be authorized to grant Awards to any “executive officer” of the
Company (as defined by Rule 3b-7 under the Exchange Act) or to any “officer” of
the Company (as defined by Rule 16a-1 under the Exchange Act).

    SECTION 4.  SHARES SUBJECT TO THE PLAN.

        (a)        Subject to adjustment as provided in Section 4(c), a total of
1,850,000 Shares shall be authorized for issuance under the Plan, of which no
more than 600,000 Shares may be issued for Awards other than Options or Stock
Appreciation Rights. If any Shares subject to an Award or to an award under the
Prior Plans are forfeited or if any Award or award under the Prior Plans based
on Shares is settled for cash, or expires or otherwise is terminated or
surrendered without issuance of such Shares, the Shares subject to such Award
shall, to the extent of such cash settlement, forfeiture, termination or
surrender, again be available for Awards under the Plan. In the event that any
Option or other Award granted hereunder is exercised through the tendering of
Shares (either actually or by attestation) or in the event that withholding tax
liabilities arising from such Option or other Award are satisfied by the
tendering of Shares or by the withholding of Shares by the Company, only the
number of Shares issued net of the Shares tendered or withheld shall be counted
for purposes of determining the maximum number of Shares available for issuance
under the Plan. In the event that any option or award granted under the Prior
Plans is exercised through the tendering of Shares (either actually or by
attestation) or in the event that withholding tax liabilities arising from such
options or awards are satisfied by the tendering of Shares or the withholding of
Shares by the Company, the Shares so tendered or withheld shall again be
available for Awards under the Plan. Substitute Awards shall not reduce the
Shares authorized for issuance under the Plan or authorized for grant to a
Participant in any calendar year. In the event that a company acquired by the
Company or with which the Company combines has shares available under a
pre-existing plan not adopted in contemplation of such acquisition or
combination, the shares available for grant pursuant to the terms of such
pre-existing plan (as adjusted, to the extent appropriate, using the exchange
ratio or other adjustment or valuation ratio or formula used in such acquisition
or combination to determine the consideration payable to the holders of common
stock of the entities party to such acquisition or combination) may be used for
Awards (other than Incentive Stock Options) under the Plan and shall not reduce
the Shares authorized for issuance under the Plan; provided that Awards using
such available shares shall not be made after the date awards or grants could
have been made under the terms of the pre-existing plan, absent the acquisition
or combination, and shall only be made to individuals who were not Employees or
Directors of the Company or an Affiliate prior to such acquisition or
combination.

        (b)        Any Shares issued hereunder may consist, in whole or in part,
of authorized and unissued shares, treasury shares or shares purchased in the
open market or otherwise.

        (c)        In the event of any merger, reorganization, consolidation,
recapitalization, stock dividend, stock split, reverse stock split, spin-off or
similar transaction or other change in corporate structure affecting the Shares,
the Board shall make appropriate and equitable adjustments and other
substitutions to the Plan and to Awards, including, without limitation, such
adjustments in the aggregate number, class and kind of securities that may be
delivered under the Plan, in the aggregate or to any one Participant, in the
number, class, kind and option or exercise price of securities subject to
outstanding Options, Stock Appreciation Rights or other Awards granted under the
Plan, and in the number, class and kind of securities subject to Awards granted
under the Plan (including, if the Board deems appropriate, the substitution of
similar options to purchase the shares of, or other awards denominated in the
shares of, another company) as the Board may determine in its sole discretion;
provided, however, that the number of Shares subject to any Award shall always
be a whole number.

    SECTION 5.   ELIGIBILITY.  Any Employee or Director shall be eligible to be
selected as a Participant; provided, however, that Incentive Stock Options shall
only be awarded to Employees of the Company or a Subsidiary of the Company.

    SECTION   6.  STOCK OPTIONS.  Options may be granted hereunder to
Participants either alone or in addition to other Awards granted under the Plan.
Any Option granted under the Plan shall be evidenced by an Award Agreement in
such form as the Board may from time to time approve. Any such Option shall be
subject to the following terms and conditions and to such additional terms and
conditions, not inconsistent with the provisions of the Plan, as the Board shall
deem desirable:

        (a)        OPTION PRICE. The purchase price per Share purchasable under
an Option shall not be less than the Fair Market Value of the Share on the date
of the grant, except in the case of Substitute Awards or in connection with an
adjustment provided for in Section 4(c).

        (b)        OPTION PERIOD. The term of each Option shall be fixed by the
Board in its sole discretion; provided that no Option shall be exercisable after
the expiration of ten years from the date the Option is granted.

        (c)        EXERCISABILITY. Options shall be exercisable at such time or
times as determined by the Board at or subsequent to grant.

        (d)        METHOD OF EXERCISE. Subject to the other provisions of the
Plan, any Option may be exercised by the Participant in whole or in part at such
time or times, and the Participant may make payment of the option price in such
form or forms, including, without limitation: (i) payment by delivery of cash;
(ii) delivery of other consideration (including, where permitted by law and the
Board, Awards) having a Fair Market Value on the exercise date equal to the
total option price; (iii) to the extent permitted by the Board, in its sole
discretion, by delivery of an irrevocable and unconditional undertaking by a
creditworthy broker to deliver promptly to the Company sufficient funds to pay
the exercise price and any required tax withholding, or delivery by the
Participant to the Company of a copy of irrevocable and unconditional
instructions to a creditworthy broker to deliver promptly to the Company cash or
a check sufficient to pay the exercise price and any required tax withholding;
or (iv) by any combination of cash and other consideration as the Board may
specify in the applicable Award Agreement.

        (e)        INCENTIVE STOCK OPTIONS. In accordance with rules and
procedures established by the Board, and except as otherwise provided in
Section 10 or any other provision of the Plan permitting or providing for
acceleration of options, the aggregate Fair Market Value (determined as of the
time of grant) of the Shares with respect to which Incentive Stock Options held
by any Participant which are exercisable for the first time by such Participant
during any calendar year under the Plan (and under any other employee benefit
plans of the Company or any Subsidiary) shall not exceed $100,000 or, if
different, the maximum limitation in effect at the time of grant under
Section 422 of the Code, or any successor provision, and any regulations
promulgated thereunder. Incentive Stock Options shall be granted only to
Participants who are Employees of the Company or a Subsidiary of the Company.
The terms of any Incentive Stock Option granted hereunder shall comply in all
respects with the provisions of Section 422 of the Code or any successor
provision, and any regulations promulgated thereunder; provided, however that
the Company shall have no liability to a Participant or to any other person in
the event that an option that is intended to be an Incentive Stock Option is not
an Incentive Stock Option. Subject to adjustment as provided in Section 4(c),
the aggregate number of Shares with respect to which Incentive Stock Options may
be issued under the Plan shall not exceed 1,500,000.

        SECTION 7.  STOCK APPRECIATION RIGHTS.   Stock Appreciation Rights may
be granted hereunder to Participants either alone (“freestanding”) or in
addition to other Awards granted under the Plan and may, but need not, relate to
a specific Option granted under Section 6. The provisions of Stock Appreciation
Rights need not be the same with respect to each recipient. Any Stock
Appreciation Right related to a Nonstatutory Stock Option may be granted at the
same time such Option is granted. Any Stock Appreciation Right related to an
Incentive Stock Option must be granted at the same time such Option is granted.
In the case of any Stock Appreciation Right related to any Option, the Stock
Appreciation Right or applicable portion thereof shall terminate and no longer
be exercisable upon the termination or exercise of the related Option, except
that a Stock Appreciation Right granted with respect to less than the full
number of Shares covered by a related Option shall not be reduced until the
exercise or termination of the related Option exceeds the number of Shares not
covered by the Stock Appreciation Right. Any Option related to any Stock
Appreciation Right shall no longer be exercisable to the extent the related
Stock Appreciation Right has been exercised. The Board may impose such
conditions or restrictions on the exercise of any Stock Appreciation Right, as
it shall deem appropriate; provided that a freestanding Stock Appreciation Right
shall not have an exercise price less than Fair Market Value on the date of
grant or a term of greater than ten years.

    SECTION 8.  RESTRICTED STOCK.

        (a)        ISSUANCE. A Restricted Stock Award shall be subject to
restrictions imposed by the Board during a period of time specified by the Board
(the “Restriction Period”). Restricted Stock Awards may be issued hereunder to
Participants, for no cash consideration or for such minimum consideration as may
be required by applicable law, either alone or in addition to other Awards
granted under the Plan. The provisions of Restricted Stock Awards need not be
the same with respect to each recipient.

        (b)        REGISTRATION. Any Restricted Stock issued hereunder may be
evidenced in such manner, as the Board, in its sole discretion, shall deem
appropriate, including, without limitation, book entry registration or issuance
of a stock certificate or certificates. In the event any stock certificates are
issued in respect of Shares of Restricted Stock awarded under the Plan, such
certificates shall be registered in the name of the Participant and shall bear
an appropriate legend referring to the terms, conditions and restrictions
applicable to such Award. Unless otherwise determined by the Board, such
certificates shall be deposited by the Participant, together with a stock power
endorsed in blank, with the Company or its designee.

        (c)        FORFEITURE. Except as otherwise determined by the Board at
the time of grant or thereafter, upon termination of employment for any reason
during the Restriction Period, all Shares of Restricted Stock still subject to
restriction shall be forfeited by the Participant (or repurchased by the Company
at their issue price) and reacquired by the Company. Unrestricted Shares,
evidenced in such manner as the Board shall deem appropriate, shall be issued to
the grantee promptly after expiration of the period of forfeiture, as determined
or modified by the Board.

    SECTION 9.  OTHER STOCK UNIT AWARDS.

        (a)        STOCK AND ADMINISTRATION. Other Awards of Shares and other
Awards that are valued in whole or in part by reference to, or are otherwise
based on, Shares or other property (“Other Stock Unit Awards”) may be granted
hereunder to Participants, either alone or in addition to other Awards granted
under the Plan. Such Other Stock Unit Awards shall also be available as a form
of payment in the settlement of other Awards granted under the Plan or as
payment in lieu of compensation to which such recipient otherwise is entitled.
Other Stock Unit Awards may be paid in Shares or cash, as the Board shall
determine, in its sole discretion. Subject to the provisions of the Plan, the
Board shall have sole and complete authority to determine the Employees of the
Company and its Affiliates and Directors to whom and the time or times at which
such Awards shall be made, the number of Shares to be granted pursuant to such
Awards, and all other conditions of the Awards. The provisions of Other Stock
Unit Awards need not be the same with respect to each recipient.

        (b)        TERMS AND CONDITIONS. Subject to the provisions of the Plan
and any applicable Award Agreement, Awards and Shares subject to Awards made
under this Section 9 may not be sold, assigned, transferred, pledged or
otherwise encumbered prior to the date on which the Shares are issued, or, if
later, the date on which any applicable restriction, performance or deferral
period lapses. Shares (including securities convertible into Shares) subject to
Awards granted under this Section 9 may be issued for no cash consideration or
for such minimum consideration as may be required by applicable law. Shares
(including securities convertible into Shares) purchased pursuant to a purchase
right awarded under this Section 9 shall be purchased for such consideration as
the Board shall determine in its sole discretion, which, except in the case of
Substitute Awards, shall not be less than the Fair Market Value of such Shares
or other securities as of the date such purchase right is awarded.

    SECTION 10.  CHANGE IN CONTROL PROVISIONS.

        (a)        IMPACT OF EVENT. Subject to Section 10(a)(v) and
notwithstanding any other provision of the Plan to the contrary, unless the
Board shall determine otherwise at the time of grant with respect to a
particular Award, in the event of a Change in Control:

            (i)        any Options and Stock Appreciation Rights outstanding as
of the date such Change in Control is determined to have occurred, and which are
not then exercisable and vested, shall become immediately exercisable and vested
as to 25% of the number of shares to which such Options and Stock Appreciation
Rights would otherwise not then be exercisable, and the number of shares as to
which such Options and Stock Appreciation Rights shall become exercisable and
vested on each vesting date set forth in the applicable agreement shall be
reduced by 25%;

            (ii)        the restrictions and deferral limitations applicable to
any Restricted Stock Award shall immediately lapse as to 25% of the remaining
number of shares subject to such Award as to which such restrictions and
deferral limitations are then in effect, and the number of shares subject to
such Restricted Stock Award as to which such restrictions and deferral
limitations terminate on each subsequent vesting date shall be reduced by 25%;

            (iii)        the restrictions, deferral limitations and other
conditions applicable to any Other Stock Unit Awards or any other Awards shall
immediately lapse as to 25% of the remaining number of shares subject to Other
Stock Unit Awards or other Awards as to which such restrictions, deferral
limitations and other conditions are then in effect, and the number of shares
subject to such Other Stock Unit Awards or other Awards as to which such
restrictions, deferral limitations and other conditions terminate on each
subsequent vesting date shall be reduced by 25%; and

            (iv)        in the event of an involuntary termination of a
Participant’s employment or directorship by the successor company without Cause
(as defined below) during the 24-month period following such Change in Control,
then each Award held by such Participant at the time of the Change in Control
shall immediately become fully exercisable and vested to the full extent of the
original grant and all restrictions and deferral limitation shall lapse. “Cause”
shall mean: (A) the failure of the Participant to perform substantially the
Participant’s duties with the Company (other than any such failure resulting
from incapacity due to physical or mental illness), which failure is not cured
within 30 days after a written demand for substantial performance is delivered
to the Participant by the Participant’s manager or the Board which specifically
identifies the manner in which such manager or the Board, as applicable,
believes that the Participant has not substantially performed the Participant’s
duties, (B) or the engaging by the Participant in illegal conduct or gross
misconduct which is injurious to the Company.

            (v)        Notwithstanding the foregoing, if in the event of a
Corporate Transaction the successor company does not assume or substitute for an
Option, Stock Appreciation Right, Share of Restricted Stock or Other Stock Unit
Award not granted pursuant to Section 11, then each outstanding Option, Stock
Appreciation Right, Share of Restricted Stock or Other Stock Unit Award shall
not be accelerated as described in Sections 10(a)(i), (ii) and (iii), but rather
shall be accelerated with respect to 100% of such Awards. For the purposes of
this Section 10(a)(v), an Option, Stock Appreciation Right, Share of Restricted
Stock or Other Stock Unit Award shall be considered assumed or substituted for
if following the Corporate Transaction the award confers the right to purchase
or receive, for each Share subject to the Option, Stock Appreciation Right,
Restricted Stock Award or Other Stock Unit Award immediately prior to the
Corporate Transaction, the consideration (whether stock, cash or other
securities or property) received in the Corporate Transaction by holders of
Shares for each Share held on the effective date of the transaction (and if
holders were offered a choice of consideration, the type of consideration chosen
by the holders of a majority of the outstanding shares); provided, however, that
if such consideration received in the Corporate Transaction is not solely common
stock of the successor company, the Board may, with the consent of the successor
company, provide that the consideration to be received upon the exercise or
vesting of an Option, Stock Appreciation Right, Restricted Stock Award or Other
Stock Unit Award, for each Share subject thereto, will be solely common stock of
the successor company substantially equal in fair market value to the per share
consideration received by holders of Shares in the Corporate Transaction. The
determination of such substantial equality of value of consideration shall be
made by the Board in its sole discretion and its determination shall be
conclusive and binding.

        (b)        CHANGE IN CONTROL CASH-OUT. Notwithstanding any other
provision of the Plan, in the event of a Change in Control the Board may, in its
discretion, provide that each Option or Stock Appreciation Right shall, upon the
occurrence of a Change in Control, be cancelled in exchange for a payment in an
amount equal to the amount by which the fair market value per Share immediately
prior to the Change in Control exceeds the purchase price per Share under the
Option or Stock Appreciation Right (the “spread”) multiplied by the number of
Shares granted under the Option or Stock Appreciation Right.

    SECTION 11.  CODE SECTION 162(m) PROVISIONS.

        (a)        Notwithstanding any other provision of the Plan, if the
Compensation Committee determines at the time Restricted Stock or an Other Stock
Unit Award is granted to a Participant who is then an officer, that such
Participant is, or is likely to be as of the end of the tax year in which the
Company would claim a tax deduction in connection with such Award, a Covered
Employee, then the Compensation Committee may provide that this Section 11 is
applicable to such Award.

        (b)        If Restricted Stock or an Other Stock Unit Award is subject
to this Section 11, then the lapsing of restrictions thereon and the
distribution of cash or Shares pursuant thereto, as applicable, shall be subject
to the achievement of one or more objective performance goals established by the
Compensation Committee, which shall be based on the attainment of specified
levels of one or any combination of the following: earnings before interest,
taxes, depreciation and amortization (EBITDA), net cash provided by operating
activities, free cash flow, earnings per share, earnings per share from
continuing operations, operating income, revenues, operating margins, return on
operating assets, return on equity, economic value added, stock price
appreciation, total stockholder return, cost control, strategic initiatives,
market share, before- or after-tax income, or return on invested capital of the
Company or the Affiliate or division of the Company for or within which the
Participant is primarily employed. Such performance goals also may be based on
the achievement of specified levels of Company performance (or performance of an
applicable Affiliate or division of the Company) under one or more of the
measures described above relative to the performance of other corporations. Such
performance goals may be applied by excluding the impact of charges for
restructurings, discontinued operations, extraordinary items, and other unusual
or non-recurring items, and the cumulative effects of accounting changes, each
as defined by generally accepted accounting principles. Such performance goals
shall be set by the Compensation Committee within the time period prescribed by,
and shall otherwise comply with the requirements of, Section 162(m) of the Code,
or any successor provision thereto, and the regulations thereunder.

        (c)        Notwithstanding any provision of the Plan other than
Section 10, with respect to any Restricted Stock or Other Stock Unit Award that
is subject to this Section 11, the Compensation Committee may adjust downwards,
but not upwards, the amount payable pursuant to such Award, and the Compensation
Committee may not waive the achievement of the applicable performance goals
except, in its sole discretion, in the case of the death or disability of the
Participant

        (d)        The Compensation Committee shall have the power to impose
such other restrictions on Awards subject to this Section 11 as it may deem
necessary or appropriate to ensure that such Awards satisfy all requirements for
“performance-based compensation” within the meaning of Section 162(m)(4)(C) of
the Code, or any successor provision thereto.

        (e)        Notwithstanding any provision of the Plan other than
Section 4(c), no Participant may be granted Awards during any year with respect
to more than 500,000 Shares. For purposes of the foregoing limit, the
combination of an Option in tandem with a Stock Appreciation Right shall be
treated as a single Award. The per Participant limit described in this Section
11(e) shall be construed and applied consistently with Section 162(m) of the
Code or any successor provision thereto, and the regulations thereunder
(“Section 162(m)”).

    SECTION 12.  AMENDMENTS AND TERMINATION.   The Board may amend, alter,
suspend, discontinue or terminate the Plan or any portion thereof at any time;
provided, however, that no amendment or alteration, shall be made without
(a) stockholder approval if such approval is necessary to qualify for or comply
with any tax or regulatory requirement for which or with which the Board deems
it necessary or desirable to qualify or comply, (b) the consent of the affected
Participant, if such action would impair the rights of such Participant under
any outstanding Award, or (c) stockholder approval if such amendment or
alteration is material, including, without limitation, any amendment or
alteration that (i) would reduce the exercise price of outstanding Options or
Stock Appreciation Rights or cancel or amend outstanding Options or Stock
Appreciation Rights for the purpose of repricing, replacing or regranting such
Options or Stock Appreciation Rights with an exercise price that is less than
the exercise price of the original Options or Stock Appreciation Rights (ii)
materially increases the benefits accruing to Participants, (iii) materially
increases the number of Shares that may be issued under the Plan, except for any
increase permitted under Section 4(a) or 4(c) of the Plan, (iv) materially
modifies the requirements for eligibility to participate in the Plan, or (v)
expands the types of Awards issuable under the Plan. Notwithstanding anything to
the contrary herein, the Board may amend the Plan in such manner as may be
necessary so as to have the Plan conform to local rules and regulations in any
jurisdiction outside the United States.

        The Board may amend the terms of any Award theretofore granted,
prospectively or retroactively, including to provide that any Award shall become
immediately exercisable in full or in part, free of some or all restrictions or
conditions, or otherwise realizable in full or in part, as the case may be;
provided, however, that no such amendment shall (a) impair the rights of any
Participant without his or her consent, (b) except for adjustments made pursuant
to Section 4(c) or in connection with Substitute Awards, reduce the exercise
price of outstanding Options or Stock Appreciation Rights or cancel or amend
outstanding Options or Stock Appreciation Rights for the purpose of repricing,
replacing or regranting such Options or Stock Appreciation Rights with an
exercise price that is less than the exercise price of the original Options or
Stock Appreciation Rights without stockholder approval, or (c) require the
exchange of Options or Stock Appreciation Rights for cash Notwithstanding the
foregoing, any adjustments made pursuant to Section 4(c) shall not be subject to
these restrictions.

    SECTION 13.  GENERAL PROVISIONS.

        (a)        Notwithstanding any other provision of the Plan, except under
certain circumstances in connection with a Participant’s hire or termination or
in the event of a Change in Control, no Award issued to an Employee (except in
lieu of compensation to which such Employee is otherwise entitled) shall vest
less than one year from the date of grant.

        (b)        Awards shall not be sold, assigned, transferred, pledged or
otherwise encumbered by the person to whom they are granted, either voluntarily
or by operation of law, except by will or the laws of descent and distribution,
and, during the life of the Participant, shall be exercisable only by the
Participant; provided, however, that, if so determined by the Board, a
Participant may, in the manner established by the Board, designate a beneficiary
to exercise the rights of the Participant with respect to any Award upon the
death of the Participant; and provided, further, that an Award so assigned or
transferred shall be subject to all the terms and conditions of the Plan and the
instrument evidencing the Award. Each Award shall be exercisable, during the
Participant’s lifetime, only by the Participant or, if permissible under
applicable law, by the Participant’s guardian or legal representative.
References to a Participant, to the extent relevant in the context, shall
include references to authorized transferees.

        (c)        No Employee or Participant shall have any claim to be granted
any Award under the Plan, and there is no obligation for uniformity of treatment
of Employees or Participants under the Plan.

        (d)        The prospective recipient of any Award under the Plan shall
not, with respect to such Award, be deemed to have become a Participant, or to
have any rights with respect to such Award, until and unless such recipient
shall have received an agreement or other instrument (written, electronic or
otherwise) evidencing the Award, which may, but need not, be executed or
acknowledged by both the Company and the Participant, and delivered a copy
thereof to the Company, and otherwise complied with the then applicable terms
and conditions.

        (e)        Nothing in the Plan or any Award granted under the Plan shall
be deemed to constitute an employment or service contract or confer or be deemed
to confer on any Participant any right to continue in the employ or service of,
or to continue any other relationship with, the Company or any Affiliate or
limit in any way the right of the Company or any Affiliate to terminate a
Participant’s employment or service or other relationship at any time, with or
without cause.

        (f)        Except as provided in Section 11, the Board shall be
authorized to make adjustments in performance award criteria or in the terms and
conditions of other Awards in recognition of unusual or nonrecurring events
affecting the Company or its financial statements or changes in applicable laws,
regulations or accounting principles. The Board may correct any defect, supply
any omission or reconcile any inconsistency in the Plan or any Award in the
manner and to the extent it shall deem desirable to carry it into effect. In the
event that the Company shall assume outstanding employee benefit awards or the
right or obligation to make future such awards in connection with the
acquisition of or combination with another corporation or business entity, the
Board may, in its discretion, make such adjustments in the terms of Awards under
the Plan as it shall deem appropriate.

        (g)        The Board shall have full power and authority to determine
whether, to what extent and under what circumstances any Award shall be canceled
or suspended.

        (h)        All certificates for Shares delivered under the Plan pursuant
to any Award shall be subject to such stock-transfer orders and other
restrictions as the Board may deem advisable under the rules, regulations and
other requirements of the Securities and Exchange Commission, any stock exchange
upon which the Shares are then listed, and any applicable federal or state
securities law, and the Board may cause a legend or legends to be put on any
such certificates to make appropriate reference to such restrictions.

        (i)        No Award granted hereunder shall be construed as an offer to
sell securities of the Company, and no such offer shall be outstanding, unless
and until the Board in its sole discretion has determined that any such offer,
if made, would comply with all applicable requirements of the U.S. federal
securities laws and any other laws to which such offer, if made, would be
subject.

        (j)        No Award shall provide for deferral of compensation that does
not comply with Section 409A of the Code, unless the Board, at the time of
grant, specifically provides that the Award is not intended to comply with
Section 409A of the Code. The Company shall have no liability to a Participant,
or any other party, if an Award that is intended to be exempt from, or compliant
with, Section 409A is not so exempt or compliant or for any action taken by the
Board. Subject to the provisions of the Plan and any Award Agreement, the
recipient of an Award (including, without limitation, any deferred Award) may,
if so determined by the Board, be entitled to receive, currently or on a
deferred basis, cash dividends, or cash payments in amounts equivalent to cash
dividends on Shares (“dividend equivalents”) with respect to the number of
Shares covered by the Award, as determined by the Board, in its sole discretion,
and the Board may provide that such amounts (if any) shall be deemed to have
been reinvested in additional Shares or otherwise reinvested.

        (k)        Except as otherwise required in any applicable Award
Agreement or by the terms of the Plan, recipients of Awards under the Plan shall
not be required to make any payment or provide consideration other than the
rendering of services.

        (l)        The Company shall be authorized to withhold from any Award
granted or payment due under the Plan the amount of withholding taxes due in
connection with an Award or payment hereunder and to take such other action as
may be necessary in the opinion of the Company to satisfy all Company
obligations for the payment of such taxes. The Board shall be authorized to
establish procedures for election by Participants to satisfy such obligation for
the payment of such taxes by directing the Company to retain Shares (not
exceeding the minimum required tax withholding obligations if such a limitation
is necessary to avoid a charge to the Company for financial reporting purposes)
otherwise deliverable in connection with the Award.

        (m)        Nothing contained in the Plan shall prevent the Board from
adopting other or additional compensation arrangements, subject to stockholder
approval if such approval is required; and such arrangements may be either
generally applicable or applicable only in specific cases.

        (n)        The validity, construction and effect of the Plan and any
rules and regulations relating to the Plan shall be determined in accordance
with the laws of the State of Delaware and applicable federal law, without
regard to applicable conflicts of laws.

        (o)        If any provision of the Plan is or becomes or is deemed
invalid, illegal or unenforceable in any jurisdiction, or would disqualify the
Plan or any Award under any law deemed applicable by the Board, such provision
shall be construed or deemed amended to conform to applicable laws or if it
cannot be construed or deemed amended without, in the determination of the
Board, materially altering the intent of the Plan, it shall be stricken and the
remainder of the Plan shall remain in full force and effect.

        (q)        Awards may be granted to Participants who are foreign
nationals or employed outside the United States, or both, on such terms and
conditions different from those applicable to Awards to Employees employed in
the United States as may, in the judgment of the Board, be necessary or
desirable in order to recognize differences in local law or tax policy. The
Board also may impose conditions on the exercise or vesting of Awards in order
to minimize the Company’s obligation with respect to tax equalization for
Employees on assignments outside their home country.

     SECTION  14. EFFECTIVE DATE OF PLAN.  The Plan shall be effective as of May
21, 2003.

    SECTION 15.  TERM OF PLAN.   The Plan shall terminate on the tenth
anniversary of the effective date, unless sooner terminated by the Board
pursuant to Section 12, but Awards previously granted may extend beyond that
date; provided, however, that no Incentive Stock Options may be granted more
than ten years after the later of (i) the adoption of the Plan by the Board and
(ii) the adoption by the Board of any amendment to the Plan that constitutes the
adoption of a new plan for purposes of Section 422 of the Code.

        Adopted by the Board of Directors on February 25, 2003, subject to
stockholder approval.

        Approved by the stockholders on May 21, 2003.

        Amended by the Board of Directors on July 16, 2003.

        Amended by the Board of Directors on October 12, 2005.

        Amended by the Board of Directors on February 14, 2007.